Citation Nr: 0841161	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  05-31 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Basic eligibility for Department of Veterans Affairs death 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran had active service from September 1968 to 
September 1970, and died in April 2001.  The claimant seeks 
benefits as a son of the veteran.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2005 decision by the above Department 
of Veterans Affairs (VA) Regional Office (RO). 

FINDINGS OF FACT

1.  The appellant was born in January 1966, and was 38 years 
old when he applied for VA death benefits in October 2004.

2.  The evidence of record does not establish that the 
appellant was permanently incapable of self support by reason 
of physical or mental defect before he attained the age of 
18.

CONCLUSION OF LAW

The appellant may not be recognized as a child for the 
purpose of entitlement to VA death benefits.  38 U.S.C.A. § 
101(4) (West 2002 & Supp. 2008); 38 C.F.R. § 3.5, 3.57, 3.356 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

The Board has considered whether the notice and assistance 
provisions of the VCAA are applicable to this claim.  
However, because resolution of this matter is wholly governed 
by statutory interpretation, and the claim cannot be 
substantiated because there is no legal basis for the claim 
and the undisputed facts render the claimant ineligible for 
the benefits, the VCAA provisions are inapplicable.  See Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 
(June 23, 2004), 69 Fed. Reg. 59,989 (2004)  Accordingly, 
there is no prejudice in the Board's proceeding to a decision 
in this case.

II.  Eligibility for Death Benefits

The late veteran served in the Republic of Vietnam from 
February 1969 to January 1970, and received the Vietnam 
Service Medal among his other awards and decorations.  His 
death certificate shows that he died at the age of 55 years 
in April 2001, with the immediate cause being a malignant 
neoplasm of the spine.  Among the other significant 
conditions listed as contributing to death was diabetes.  The 
veteran was indicated to have been divorced at the time of 
his death.

Under provisions in the law in favor of Vietnam veterans who 
develop diabetes after service, based upon a presumption of 
exposure to Agent Orange or other herbicide agents during 
service, the RO granted service connection for the cause of 
the veteran's death by rating action dated in August 2002, in 
response to a claim by the veteran's sister for a service-
connected burial allowance.  The sister had paid the expenses 
of the veteran's funeral and interment, so the payment of 
burial benefits was made to her.

In October 2004, the veteran's son (the appellant herein) 
filed a VA Form 21-534, Application for Dependency and 
Indemnity Compensation, Death Pension, and Accrued Benefits 
by a Surviving Spouse or Child (Including Death Compensation 
if Applicable).  The appellant checked a box indicating that 
he believed the veteran's death was due to service, and wrote 
on the form that it was a "DIC claim only," signifying that 
he was claiming Dependency and Indemnity Compensation, the 
abbreviation for which is DIC.

In various written submissions, the appellant has variously 
claimed entitlement to death benefits for himself or on his 
father's behalf, to include accrued benefits, DIC for cause 
of death, death pension, or death benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151, based upon VA medical 
treatment which allegedly caused or contributed to the 
veteran's death. 

A.  DIC and Death Pension

As pertinent to the present claim, the law provides 
entitlement to dependency and indemnity compensation to a 
veteran's surviving spouse, child, or parent because of a 
service-connected death of the veteran.  38 U.S.C.A. § 
101(14); 38 C.F.R. § 3.5.  Similarly, pension for a non-
service-connected death is payable to survivors, under 
38 U.S.C.A. § 1541.

For purposes of determining eligibility as a claimant under 
title 38 of the United States Code, a child must be unmarried 
and must either be under the age of 18, have become 
permanently incapable of self-support before the age of 18, 
or be between the ages of 18 and 23 and pursuing a course of 
instruction at an approved educational institution.  38 
U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57(a)(1), 3.356.

In this case, the facts are not in dispute.  The record 
reflects that the appellant was born in January 1966, and is 
now 42 years of age.  Thus, at the time of his October 2004 
application for benefits, the appellant was older than the 
maximum allowable age of 23 years for purposes of satisfying 
the definition of "child."  The appellant 

has reported that he was previously married, but that 
question is not material in the present case.  The evidence 
does not show, nor does the appellant assert, that he was 
permanently incapable of self-support prior to becoming, or 
at the time he became, 18 years of age.

The Board acknowledges the appellant's contention that he is 
entitled to VA death benefits based upon his father's 
military service.  However, due to the appellant's age when 
the claim was filed, and the lack of evidence showing the 
claimant was permanently incapable of self-support prior to 
turning 18 years old, the Board must find that the appellant 
is not a child for VA benefits eligibility purposes, and thus 
does not meet the eligibility requirements for VA survivor 
benefits.

B.  Accrued Benefits

Under the law, VA shall pay certain individuals, including 
surviving children, accrued monetary benefits, which were due 
and unpaid for a period not to exceed two years, to which the 
veteran was entitled at the time of his death under existing 
ratings or based on evidence in the file at the time of the 
veteran's death.  38 U.S.C.A. § 5121(a) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.1000 (2008).

The Board notes in passing that 38 U.S.C.A. § 5121(a) was 
amended to remove a previous two-year limitation on the 
receipt of accrued benefits, effective for deaths occurring 
on or after December 16, 2003.  Veterans Benefits Act of 
2003, Public Law No. 108-183.  In addition, recent 
legislation permits substitution of a survivor as a claimant 
in an accrued benefits claim, effective for deaths after 
October 10, 2008.  Veterans Benefits Improvement Act of 2008, 
Public Law No. 110-389.  However, those changes are not 
material to this case.  

The U.S. Court of Appeals for the Federal Circuit has made it 
clear that, in order to support a claim for accrued benefits, 
the veteran must have had a claim for benefits 

pending at the time of his death, or else be entitled to 
benefits under an existing rating or decision.  38 U.S.C.A. 
§§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1296 (Fed. Cir. 
1998).  In this case, the veteran did not have a claim 
pending with VA when he passed away, and he had no 
compensable service-connected disabilities.  Moreover, as 
discussed above, the appellant does not qualify by his age as 
a "child" of the veteran for purposes of receiving accrued 
benefits.  Therefore, to whatever extent the appellant is 
claiming accrued benefits, he is ineligible to receive them.

C.  DIC under 38 U.S.C.A. § 1151

Under 38 U.S.C.A. § 1151 (West 2002 & Supp. 2008), as amended 
in 1996, DIC shall be awarded for a "qualifying death" in 
the same manner as if the death were service connected.  The 
additional disability qualifies for compensation if the 
disability is not the result of the veteran's willful 
misconduct and the disability was caused by hospital care, 
medical or surgical treatment, or examination provided under 
the laws administered by VA.  In order to constitute a 
qualifying additional disability, the proximate cause of the 
additional disability must have been (1) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the facility 
furnishing the care, treatment, or examination, or (2) an 
event not reasonably foreseeable.  These provisions of law 
apply to claims received by VA on or after October 1, 1997.  
38 C.F.R. § 3.361(a) (2008).

In this case, there is no evidence that the veteran's death 
was caused by any fault on the part of VA medical care 
providers.  In any event, however, as discussed above, DIC is 
payable to a veteran's surviving spouse, child, or parent.  
The evidentiary record does not show a surviving spouse or 
parent of the veteran, and the appellant does not meet the 
criteria in the law to qualify as a surviving "child," due 
to his age.  Therefore, even if there were DIC benefits 
payable under 38 U.S.C.A. § 1151, the appellant would not be 
eligible to receive them.


D.  Summary

In a case such as this, because the appellant lacks basic 
eligibility to receive benefits as a "child" of the 
veteran, and where the law and not the evidence is 
dispositive, the claim must be denied because of the 
appellant's lack of legal entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Basic eligibility for the receipt of death benefits is 
denied.



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


